Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Dudley Construction, LTD., Richard Mark               Appeal from the 361st District Court of
 Dudley, and Hartford Fire Insurance                   Brazos County, Texas (Tr. Ct. No. 12-
 Company, Appellants                                   000281-CV-361). Opinion delivered by
                                                       Chief Justice Morriss, Justice Moseley and
 No. 06-15-00045-CV         v.                         Justice Burgess participating.

 ACT Pipe & Supply, Inc., Appellee

       As stated in the Court’s opinion of this date, we reverse that portion of the trial court’s
judgment that ACT recover on its sworn account claim on the Tabor Project, and render judgment
that ACT take nothing on that claim.

       That portion of the trial court’s judgment regarding ACT’s trust-fund and payment-bond
claims on the Tabor Project is reversed and is remanded to the trial court to determine the
appropriate amount of recovery, if any, on those claims. That portion of the trial court’s judgment
awarding attorney fees to ACT is reversed and is remanded to the trial court to determine the
appropriate amount of recovery, if any, on that claim.

        We affirm that portion of the trial court’s judgment that ACT recover $14,414.20 on its
sworn-account, trust-fund, and payment-bond claims on the Reclaimed Water project, and likewise
affirm all other rulings and dispositions made in the trial court’s judgment.

       We further order that appellants, Dudley Construction, LTD., Richard Mark Dudley, and
Hartford Fire Insurance Company, pay one-half of the costs of this appeal and that the appellee,
ACT Pipe & Supply, Inc., pay one-half of the costs of this appeal.

                                                       RENDERED JULY 14, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk